Citation Nr: 1202397	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  09-28 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine from September 1, 2007 to April 8, 2009.

2. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee with chondromalacia, status post arthroplasty from September 1, 2007 to April 8, 2009.
 
3. Entitlement to an initial rating in excess of 10 percent for service-connected torn ACL of the left knee with lateral instability from September 1, 2007 to April 8, 2009.

4. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the right shoulder with bursitis from September 1, 2007 to April 8, 2009.

5. Entitlement to an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left shoulder with bursitis from September 1, 2007 to April 8, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to August 2007.  He is the recipient of the Global War on Terrorism Service Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In October 2010, the Veteran testified at a personal hearing before the undersigned, via video-conference.  A transcript of the hearing is associated with the claims file.

After the hearing, the Veteran submitted additional evidence consisting of a private treatment record related to his service-connected knee disabilities.  See 38 C.F.R. 
§ 20.1304 (2011).  The Board notes that the Veteran did not waive agency of original jurisdiction (AOJ) consideration of such evidence.  Id.  However, as the contents of this treatment record are duplicative of the evidence already of record; therefore, the Board may properly consider such evidence in rendering its decision.

The September 2007 rating decision, in pertinent part, granted ratings of 20 percent for the Veteran's service-connected lumbar spine disability, 10 percent for service-connected degenerative joint disease of the left knee, and 10 percent for service-connected right and left shoulder disabilities.  In a May 2009 Decision Review Officer (DRO) decision, ratings of 40 percent for the service-connected lumbar spine disability, 20 percent for service-connected torn ACL of the left knee, 20 percent for service-connected degenerative joint disease of the left knee, and 30 and 20 percent for the service-connected right and left shoulder disabilities, respectively, were assigned effective April 8, 2009.  The combined total rating was 100 percent.  The Board notes that this decision also assigned an initial 10 percent rating for service-connected torn ACL of the left knee, prior to April 8, 2009.  

At his hearing, the Veteran testified that he was not appealing the ratings granted as of April 8, 2009, but only requesting that the higher ratings be assigned from an effective date prior to April 8, 2009.  As the initial ratings were already on appeal, the Veteran's request constituted a reiteration of his disagreement with the initial ratings assigned prior to April 8, 2009.  Therefore, the Board has characterized the issues on appeal as reflected on the title page.  Additionally, the Veteran testified that he was not pursuing claims with regard to the initial ratings assigned for service-connected right knee, right hip, and right foot disabilities.


FINDINGS OF FACT

1. From September 1, 2007 to April 8, 2009, service-connected degenerative disc disease of the lumbar spine was manifested by limitation of flexion to less than 20 degrees with pain without evidence of ankylosis of the spine. 

2. Resolving all reasonable doubt in the Veteran's favor, the Veteran experiences radiculopathy of the right lower extremity associated with service-connected degenerative disc disease of the lumbar spine.

3. Resolving all reasonable doubt in the Veteran's favor, the Veteran experiences radiculopathy of the left lower extremity associated with service-connected degenerative disc disease of the lumbar spine.

4. From September 1, 2007 to April 8, 2009, service-connected degenerative joint disease of the left knee is manifested by range of motion to no less than 0 to 90 degrees with pain without dislocated cartilage or symptomatic removal of cartilage. 

5. From September 1, 2007 to April 8, 2009, service-connected torn ACL of the left knee with lateral instability is represented by equivocal evidence of instability that at worst is slight in severity. 

6. From September 1, 2007 to April 8, 2009, service-connected right shoulder degenerative joint disease with bursitis was manifested by limitation of motion to no less than shoulder level with pain.

7. From September 1, 2007 to April 8, 2009, service-connected left shoulder degenerative joint disease with bursitis was manifested by limitation of motion to no less than shoulder level with pain.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 40 percent, but no greater, have been met for service-connected degenerative disc disease of the lumbar spine from September 1, 2007 to April 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Code 5242 (2011).

2. The criteria for entitlement to a separate initial rating for radiculopathy of the right lower extremity associated with service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 4.124a, Diagnostic Codes 8520-8570 (2011).

3. The criteria for entitlement to a separate initial rating for radiculopathy of the left lower extremity associated with service-connected degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. 
§ 4.124a, Diagnostic Codes 8520-8570 (2011).

4. The criteria for an initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee, status post arthroplasty have not been met from September 1, 2007 to April 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5260 (2011).

5. The criteria for an initial rating in excess of 10 percent for service-connected torn ACL of the left knee with instability have not been met from September 1, 2007 to April 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5299-5257 (2011).

6. The criteria for an initial rating of 20 percent, but no greater, have been met for service-connected degenerative joint disease of the right shoulder with bursitis from September 1, 2007 to April 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5201 (2011).

7. The criteria for an initial rating of 20 percent, but no greater, have been met for service-connected degenerative joint disease of the left shoulder with bursitis from September 1, 2007 to April 8, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 U.S.C.A. § 4.71a, Diagnostic Codes 5010-5201 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA must inform a claimant about the information and evidence not of record that is necessary to substantiate the claims, the information and evidence that VA will seek to provide, and the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, the Court of Appeals for Veterans Claims (Court), in the consolidated appeal of Dingess/Hartman v. Nicholson, held that VCAA notice requirements also apply to the evidence considered in determinations of the degree of disability and effective date of the disability once service connection has been established.  19 Vet. App. 473 (2006).

VCAA notice must be provided before the initial unfavorable AOJ decision on the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, the Veteran was provided with VCAA notification via the Benefits Delivery at Discharge program in July 2007.  This notice informed the Veteran of the evidence necessary to establish service connection, of his and VA's responsibilities in providing such evidence, and of how VA would assist him in developing his claims, as well as of the evidence necessary to substantiate disability ratings and effective dates.  Thus, the Veteran received all necessary VCAA notice prior to the initial adjudication of his claims.

Based on the above, the Board determines that the content requirements of VCAA notice for an increased compensation claim have been met and the purpose of such notice, to promote proper development of the claim, has been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  Accordingly, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with VA examinations.  The Veteran's service treatment records, private medical records, and the reports of July 2007 and April 2008 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of his claims.  The Veteran has not identified any additional, relevant records that VA needs to obtain for an equitable disposition of his claims.

With respect to the VA examinations, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, each examiner reviewed the claims file, noting relevant documents in service treatment records and post-service treatment evidence, documented the Veteran's subjective complaints and medical history, and examined the Veteran.  Nothing suggests that any examiner documented findings inconsistent with the medical history outlined in the claims file or insufficient to properly rate the relevant disability under the Rating Schedule.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159 (c)(4).   

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

II. Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  As such, the Board has considered all evidence of record in evaluating the Veteran's service-connected orthopedic disabilities.  Also, in Fenderson, the Court discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  As such, in accordance with Fenderson, the Board has considered the propriety of staged ratings in evaluating the Veteran's service-connected back, knee, and shoulder disabilities.

In rating musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are relevant for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  
38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

Applicable to all disabilities on appeal, Diagnostic Code 5010, arthritis due to trauma that is substantiated by X-ray findings is rated under the rating criteria for degenerative arthritis, Diagnostic Code 5003.  Under Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  A 10 percent rating is the highest rating available for each major joint under this diagnostic code.  

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27 provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.  

Lumbar spine disability

As relevant to the lumbar spine, under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating requires forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.

The notes applicable to the General Formula are as follows:

Note (1): Evaluate any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

38 C.F.R. § 4.71, Diagnostic Codes 5235-5243 (2011).

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1): For purposes of evaluating under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disk syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disk syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

Under 38 C.F.R. § 4.124, neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Pertinent to the rating of neurological conditions, the term "incomplete paralysis" indicates impairment of function of a degree substantially less than the type of picture for complete paralysis given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or, at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, combine with application of the bilateral factor.  38 C.F.R. § 4.124a, Note.  Mild incomplete paralysis of the sciatic nerve, sciatic radiculitis warrants a 10 percent rating.  Moderate incomplete paralysis of the sciatic nerve, sciatic radiculitis warrants a 20 percent rating.  38 C.F.R. § 4.124a, Diagnostic Codes 8520-8720.

The Veteran's service-connected degenerative disc disease of the lumbar spine was assigned an initial 20 percent rating for the period from September 1, 2007 to April 8, 2009, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2011).  As discussed, the rating was increased to 40 percent as of April 8, 2009, and he argues that the higher rating is warranted since his date of discharge, September 1, 2007.

Relevant evidence for this time period includes the report of a July 2007 pre-discharge VA examination private treatment records.  The Veteran denied VA treatment at his October 2010 hearing.

In July 2007, the Veteran reported decreased range of motion and constant pain that was dull and aching, as well as stiffness, weakness, and spasm.  He identified pain radiating through the right lower extremity to the foot.  

Clinical examination revealed range of motion of forward flexion to 35 degrees, extension to 10 degrees, bilateral flexion to 15 degrees, and bilateral rotation to 20 degrees.  Pain was noted at 20 degrees, 5 degrees, 5 degrees, and 15 degrees respectively.  No additional limitation was found with repetition.  The examiner documented no ankylosis.  Straight leg raise was positive; however, whether it was positive on one or both sides was not stated.  The effects on the Veteran's functionality were moderate for shopping, recreation, and traveling; severe for exercise; and sports were prevented.  Daily activities such as personal hygiene and driving were not affected.  
Among relevant treatment records are a July 2008 private treatment record that reports forward flexion of 20 degrees.  A January 2009 private treatment record reveals that the Veteran's straight leg raise was positive bilaterally and that he had sensory and reflex deficits in both lower extremities.  Otherwise, relevant treatment records do not provide additional findings that demonstrate a severity of symptoms greater than that indicated above.

In light of the above, the Board determines that the Veteran is entitled to a rating of 40 percent, but no greater for his service-connected degenerative disc disease of the lumbar spine from September 1, 2007 to April 8, 2009.  Additionally, the Board affords the benefit of the doubt to the Veteran and concludes that a separate rating for radiculopathy of the right and left lower extremities is also warranted.

A 40 percent rating for the service-connected spine disability contemplates the Veteran's forward flexion to less than 30 degrees, which was demonstrated at the July 2007 VA examination and in private treatment records.  A rating in excess of 40 percent, however, is not supported without evidence of ankylosis of the spine.  Ankylosis was explicitly denied in the July 2007 examination report.  Further, no incapacitating episodes or physician-prescribed bed rest has been documented in the record to indicate a rating under the Formula for Rating IVDS.  Therefore, the Board finds that an initial rating of 40 percent, but no greater, is warranted for service-connected degenerative disc disease of the lumbar spine for the appeal period prior to April 8, 2009.  

As for the Veteran's lower extremities, the Board observes that the July 2007 VA examiner documented complaints of pain down the right leg and a positive straight leg raise.  He did not identify if the straight leg raise was positive for one or both legs.  Nevertheless, the January 2009 private treatment record states that the straight leg raise was positive for both legs and documented sensory symptoms in both legs.  Accordingly, the Board determines that initial separate ratings should be assigned for radiculopathy of both the right and left lower extremities, associated with service-connected degenerative disc disease of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note 1.

Left knee disability

The Veteran's service-connected left knee disability was initially rated noncompensably as degenerative joint disease of the left knee with chondromalacia, status post arthroplasty, pursuant to Diagnostic Codes 5010-5260.  In the May 2009 DRO decision, the rating was increased to 10 percent.  Additionally, a separate initial 10 percent rating was assigned for service-connected torn ACL of the left knee with lateral instability from September 1, 2007 to April 8, 2009.

Under Diagnostic Code 5257, other impairment of the knee, recurrent subluxation or lateral instability that is slight is assigned a 10 percent rating.  Moderate recurrent subluxation or lateral instability is assigned a 20 percent rating.  Severe recurrent subluxation or lateral instability is assigned a 30 percent rating.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint is assigned a 20 percent rating.  Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating. 

Under Diagnostic Code 5260, flexion of the leg limited to 45 degrees warrants a 10 percent rating.  Flexion of the leg limited to 30 degrees warrants a 20 percent rating.  Flexion limited to 15 degrees warrants a 30 percent rating.

Under Diagnostic Code 5261, extension of the leg limited to 10 degrees warrants a 10 percent rating.  Extension limited to 15 degrees warrants a 20 percent rating.  Where extension is limited to 20 degrees, a 30 percent rating is assigned.  Where extension is limited to 30 degrees, a 40 percent rating is assigned.  Where extension is limited to 45 degrees, a 50 percent rating is assigned.

VA's General Counsel has issued multiple opinions which are also relevant to the rating of the Veteran's knee disabilities.  The first indicates that a disability rated under Diagnostic Code 5257 may be rated separately under Diagnostic Codes 5260, limitation of flexion of the knee, and 5261, limitation of extension of the knee.  See VAOGCPREC 23-97.  
Another opinion states that separate disability ratings may be assigned under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint without violating the provisions against pyramiding at 38 C.F.R. § 4.14.  VAOPGCPREC 9-04.

Finally, a third opinion opines that limitation of motion is contemplated in Diagnostic Code 5259, pertinent to the removal of the semilunar cartilage or meniscus.  VAOPGCPREC 9-98.  Such removal may resolve restriction of movement caused by tears and displacements of the menisci; however, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, according to the opinion, limitation of motion is relevant for consideration under Diagnostic Code 5259.

Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Relevant evidence consists of the July 2007 VA examination, as well as an April 2008 VA examination.  Private treatment records also reflect treatment for the Veteran's service-connected left knee disabilities. 

In July 2007, the Veteran reported constant dull and aching pain, as well as stiffness, weakness, and instability.  Range of motion was from 0 to 90 degrees.  The examiner documented no joint laxity or tenderness and noted that the ligaments were fully intact without varus or valgus deformity.  There was not additional limitation of motion with repetitive motion, and the examiner stated that there was no pain with motion.  

The effects on the Veteran's functionality were mild for shopping, recreation, and traveling; severe for exercise; and sports were prevented.  Daily activities such as personal hygiene and driving were not affected.  

At an April 2008 VA examination, the Veteran complained of constant pain, instability, weakness, stiffness, and giving way.  He denied episodes of locking and subluxation.  Range of motion was from 0 to 125 degrees without additional limitation due to pain, fatigue, weakness, incoordination, or lack of endurance.  There were no objective findings of instability.  The examiner noted no effusion, weakness, or laxity.  The effects on daily activities were mild for recreation, moderate for chores and exercise, and severe for sports, but no other limitations were documented.  

The Board's review of the above evidence leads the Board to conclude that ratings in excess of 10 percent for service-connected degenerative joint disease of the left knee and in excess of 10 percent for service-connected torn ACL of the left knee with instability are not supported by the evidence.  With respect to the former, the Board observes that a 10 percent rating is the highest rating available under Diagnostic Code 5010.  A higher rating may only be assigned under another applicable diagnostic code.  In this regard, for a rating in excess of 10 percent to be warranted, the Veteran must have exhibited flexion to 30 degrees or less or extension to 20 degrees or more.  As indicated, these limitations were not displayed during the period on appeal.  Flexion at its least was to 90 degrees and extension was consistently to 0 degrees.  Additionally, the Board notes that there was no evidence of dislocated cartilage with episodes of locking or subluxation or symptomatic removal of cartilage to support a rating under either Diagnostic Code 5258 or 5259.  

As for Diagnostic Code 5257, a separate 10 percent rating is assigned for mild instability.  A rating in excess of 10 percent is not warranted for less than moderate instability.  The Board observes that the evidence demonstrating any instability is equivocal with instability being found in service treatment records in the months immediately preceding discharge, but not at the July 2007 pre-discharge VA examination.  Thereafter, in April 2008, there were subjective, but not objective findings of instability.  Moreover, VA examinations show that the impact of the Veteran's left knee disability, degenerative joint disease and instability together, on his usual daily activities was nonexistent for maintenance of personal hygiene and driving and mild for most others with the effect on chores being moderate in April 2008.  Impact was severe or greater for only exercise or sports.  

Private treatment records do not provide evidence of symptoms greater in severity than those reported above.  Accordingly, the Board concludes that the Veteran has no worse than slight instability of the left knee.  

In view of the above, the Board concludes that ratings in excess of the two 10 percent ratings assigned for degenerative joint disease and instability are not warranted.  The Board has considered the applicability of the benefit of the doubt doctrine.  However, as reflected by the above discussion, the preponderance of the evidence is against the claims for ratings in excess of 10 percent assigned for the Veteran's service-connected left knee disability.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal, and his service connection claims must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7. 
 
Bilateral shoulder disability

Diagnostic Code 5201 provides for a 30 percent evaluation for the minor arm and 40 percent for the major arm when motion is limited to 25 degrees from the side.  Limitation of motion to only shoulder level or to midway between the side and shoulder level warrants a 20 percent evaluation for the minor arm.  For the major arm, limitation of motion to midway between the side and shoulder level warrants a 30 percent evaluation, and limitation of motion to shoulder level warrants a 20 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2011). 

The Veteran's right and left shoulder degenerative joint disease with bursitis are each rated as 10 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5201 (2011).  As of April 8, 2009, the rating assigned to the right shoulder was increased to 30 percent and the rating assigned to the left shoulder was 20 percent.  

Rating evaluations for shoulder, arm, and hand, and related neurological disabilities are dependent on whether the arm involved is the major or minor, i.e., whether it is related to the dominant or nondominant hand.  Handedness for the purpose of a dominant rating will be determined by the evidence of record, or by testing on VA examination.  Only one hand shall be considered dominant.  38 C.F.R. § 4.69.  In this case, the Board observes that VA examination reports indicate that the Veteran is right-handed.

In July 2007, the Veteran reported daily dull aching pain.  He exhibited range of motion of the right shoulder of forward flexion to 160 degrees, abduction to 120 degrees, and external and internal rotation to 90 degrees.  Pain was noted at 110 degrees, 90 degrees, 50 degrees, and 60 degrees respectively.  There was no additional limitation with repetition.  Also, the examiner noted no joint laxity or AC separation.

For the left shoulder, range of motion was forward flexion to 150 degrees, abduction to 110 degrees, and external rotation to 45 degrees and internal rotation to 70 degrees.  Pain was noted at 90 degrees, 90 degrees, 30 degrees, and 50 degrees respectively.  As with the right shoulder, there was no additional limitation with repetition, no joint laxity, and no AC separation.

The examiner stated that the effects of the Veteran's service-connected bilateral shoulder disabilities on daily activities were mild for recreation and moderate for exercise with sports prevented.  No other activities were limited.  

VA and private treatment records do not provide findings relevant to the service-connected shoulder disabilities that are inconsistent with those reported above.  

Upon review of the above evidence, the Board concludes that an initial rating of 20 percent, but no greater, is warranted for each service-connected shoulder disability.  A rating of 20 percent is assigned for limitation of motion to shoulder level for each arm.  As reflected by the evidence, the Veteran's abduction and/or flexion of each arm were limited to shoulder level, but no less, by pain.  A rating of 30 percent is available for the major arm, in this case the right arm if there is limitation to midway between the side and shoulder level.  However, the medical evidence reveals only flexion to no lower than shoulder level with other range of motion measurements reflecting more functionality.  Accordingly, the Board determines that a rating in excess of 20 percent is not supported for the service-connected right shoulder disability from September 1, 2007 to April 8, 2009.  The 20 percent rating is the maximum available for the service-connected left shoulder, the minor arm, considering the range of motion demonstrated.  

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4 (2011), as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, absent ankylosis of the scapulohumeral joint or impairment of the humerus, clavicle, or scapula, application of Diagnostic Codes 5200, 5202, and 5203 is not apposite.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's service-connected right and left shoulder degenerative joint disease with bursitis so as to warrant consideration of alternate rating codes.   

III. Other Considerations 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  As reflected by the above discussion, the benefit of the doubt has been applied where appropriate in the assignment of ratings in excess of those assigned by the RO.  Where the appeal has been denied, the Board has determined that the preponderance of the evidence is against the Veteran's claims.  Therefore, the claims to that extent are denied.

Extra-schedular and TDIU ratings

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for consideration in determining whether referral for an extra-schedular rating include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) (2008).  

In the present case, the Board finds no evidence that the Veteran's service-connected disabilities present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  The Board acknowledges that the Veteran lost some work due to surgery, but that the surgery occurred outside the appeal period.  The record does not otherwise reflect symptomatology outside that contemplated by the rating criteria or that results in a marked functional impairment in a way or to a degree other than that addressed by VA's Rating Schedule.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155 (West 2002).  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Finally, while the appeal was pending, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  In this case, the Veteran had not filed a claim for TDIU and the evidence does not reveal that his service-connected disabilities preclude him from pursuing substantially gainful employment.  Therefore, the Board determines that further consideration of a TDIU rating is not warranted. 
ORDER

An initial rating of 40 percent, but no greater, for service-connected degenerative disc disease of the lumbar spine is granted from September 1, 2007 to April 8, 2009.

Entitlement to a separate initial rating for radiculopathy of the right lower extremity, associated with service-connected degenerative disc disease of the lumbar spine, is granted.

Entitlement to a separate initial rating for radiculopathy of the left lower extremity, associated with service-connected degenerative disc disease of the lumbar spine, is granted. 

An initial rating in excess of 10 percent for service-connected degenerative joint disease of the left knee with chondromalacia, status post arthroplasty, is denied from September 1, 2007 to April 8, 2009.

An initial rating in excess of 10 percent for service-connected torn ACL of the left knee with lateral instability is denied from September 1, 2007 to April 8, 2009.

An initial rating of 20 percent, but no greater, for service-connected degenerative joint disease of the right shoulder with bursitis is granted from September 1, 2007 to April 8, 2009.

An initial rating of 20 percent, but no greater, for service-connected degenerative joint disease of the left shoulder with bursitis is granted from September 1, 2007 to April 8, 2009.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


